        Case 2:17-cv-01112-DSC Document 111 Filed 10/09/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 In re A.W., a minor, by and through his      :
 natural guardian, K.W.,                      :
 In re J.H., a minor, by and through his      :    No. 2:17-CV-01112-DSC
 natural guardian, V.H.,                      :
 In re Q.W., a minor, by and through his      :
 natural guardian, B.R.,                      :
 In re M.A., a minor, by and through her      :
 natural guardian, A.A.,                      :    JURY TRIAL DEMANDED
 In re D.F., a minor, by and through her      :
 natural guardian, D.J.F., and                :
 In re T.R., by and through his natural       :
 guardian, D.M.,                              :
                                              :
               Plaintiffs,                    :
                                              :
        v.                                    :
                                              :
 WOODLAND HILLS SCHOOL                        :
 DISTRICT, CHURCHILL BOROUGH,                 :
 DYNASTY SECURITY, KEVIN                      :
 MURRAY, STEPHEN SHAULIS, ALAN                :
 JOHNSON, CHRIS LEWANDOWSKI,                  :
 PATRICK SCOTT, JOSEPH GOLDEN                 :
 and JOHN DOE.                                :
                                              :
               Defendants.                    :

 PETITION PURSUANT TO LOCAL RULE 17.1 FOR LEAVE TO SETTLE MINOR’S
                             CLAIM

       AND NOW comes the Petitioner, D.J.F., guardian and natural parent of his minor

child, D.F. by and through his attorney, Timothy P. O'Brien, Esquire, and petitions this

Court for leave to settle the minor’s claims arising from an incident, the facts and alleged

details of which are more fully set forth in the Plaintiff’s Second Amended Complaint.

       1.     The minor plaintiffs’ date of birth is September 6, 2002.

       2.     The minor plaintiff’s allegations are as follows: While she was a student at

Woodland Hills High School she was, on two separate occasions, assaulted by security
        Case 2:17-cv-01112-DSC Document 111 Filed 10/09/18 Page 2 of 3



personal including a security guard employed by Defendant Dynasty Security and

Defendant Shaulis, a School Resource Officer employed by Defendant Churchill

Borough. She was also falsely charged with criminal offenses resulting in her expulsion

from Woodland Hills High School and her incarceration in Shuman Juvenile Detention

Center. This caused the minor Plaintiff significant physical and emotional injuries.

Defendants contest these allegations.

       3.     In accordance with ongoing settlement negotiations, of which this Court

was notified, the parties have agreed to a settlement of Plaintiff’s claims for the sum of

$150,000.00. No attorney’s fees and/or costs will be deducted from the settlement

amount, as any and all costs and attorney's fees will be paid from a separate fund

agreed to by the above-captioned parties.

       4.     It is the opinion of the undersigned counsel for the plaintiff, and the

considered opinion of D.J.F., that the foregoing settlement is fair reasonable.

       5.     The monies recovered on behalf of the minor plaintiff as set forth above will

be distributed and made payable to D.J.F, Guardian on behalf D.F., a minor, to be

deposited into an interest-bearing account with withdrawals only upon court approval until

the minor reaches age of majority, (proof of deposit to be filed with this court within 30

days of receipt of the settlement funds).


       WHEREFORE, the petitioner, D.J.F. requests this Honorable Court to enter an

order approving the settlement of the minor’s claim in this matter and directing the

distribution of the proceeds of this settlement as set forth in Paragraph 5 of this petition.
Case 2:17-cv-01112-DSC Document 111 Filed 10/09/18 Page 3 of 3



                                 Respectfully submitted,


                                 /s/ Timothy P. O’Brien
                                 Timothy P. O’Brien
                                 Law Offices of Timothy P. O’Brien
                                 239 Fourth Avenue
                                 Suite 2103, Investment Building
                                 Pittsburgh, PA 15222

                                 (412) 232-4400
                                 (412) 232-3730 (fax)

                                 Attorney for petitioner
